                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
MAXIM INC.,                                                     DOC #: _________________
                                                                DATE FILED: _3/6/2020________
                             Plaintiff,

              -against-                                               19 Civ. 4582 (AT)

KARMA INTERNATIONAL, LLC,                                                  ORDER

                        Defendant.
ANALISA TORRES, District Judge:

       On March 3, 2020, the Court noted that the parties had been ordered to submit by March
2, 2020 a joint letter in advance of the case management conference scheduled for March 9,
2020, and had failed to do so. ECF No. 54. The Court ordered the parties to file the overdue
submission by March 4, 2020. Id. That submission, too, is now overdue.
        Accordingly, the case management conference scheduled for March 9, 2020, is
ADJOURNED to March 19, 2020, at 11:20 a.m. It is ORDERED that by March 12, 2020, the
parties shall submit a joint status letter.

       SO ORDERED.

Dated: March 6, 2020
       New York, New York
